t c memo united_states tax_court william cavallaro donor petitioner v commissioner of internal revenue respondent patricia a cavallaro donor petitioner v commissioner of internal revenue respondent docket nos filed date ps owned kt corp and their three sons owned cs corp ps and their sons merged the two in and cs corp was the surviving entity in valuing the two companies for purposes of the merger they incorrectly assumed that cs corp owned intangibles that instead kt corp owned ps therefore accepted a dispropor- tionately low number of shares in the new company and their sons received a disproportionately high number of shares ps thereby made disguised gifts to their sons consisting of portions of the value of kt corp this opinion supplements our previously filed opinion cavallaro v commissioner tcmemo_2014_189 aff’d in part rev’d in part and remanded 843_f3d_16 1st cir r issued notices of deficiency to ps determining for each a gift_tax liability in cavallaro v commissioner tcmemo_2014_189 we held that ps had failed to meet their burden to prove the respective values of kt corp and cs corp on the basis of that failure and by treating r’s valuation of cs corp as a concession compared to the zero value in the notice_of_deficiency we held that ps made gifts to their sons in totaling dollar_figure million ps appealed the court_of_appeals affirmed our factual findings and our holding that ps had the burden_of_proof but the court held that we erred in our statement of the content of ps’ burden_of_proof and concluded that we should have considered ps’ arguments rebutting r’s expert witness testimony on the subject of valuation in order to determine whether the resulting determination was arbitrary and excessive on remand we now consider ps’ arguments concerning r’s expert’s report held r’s valuation expert’s error caused him to overvalue the disguised gifts by dollar_figure million and rendered r’s valuation arbitrary and excessive held further after correcting for that error we determine that ps gave their sons gifts valued at a total of dollar_figure million matthew d lerner for petitioners carina j campobasso and derek w kelley for respondent supplemental memorandum findings_of_fact and opinion gustafson judge these cases are before us on remand from the court_of_appeals for the first circuit for reconsideration on the issue of valuation see 842_f3d_16 1st cir aff’g in part rev’g in part and remanding cavallaro v commissioner cavallaro ii tcmemo_2014_189 at the trial of these cases the commissioner presented the report of an expert witness to assert for purposes of sec_2501 and sec_2502 the proposed value of disguised gifts that william cavallaro and patricia cavallaro had made to their sons the question before us on this remand is whether the commissioner’s expert’s valuation is arbitrary and excessive if it is then we are tasked with determining the proper amounts of the cavallaros’ tax_liabilities findings_of_fact many of the relevant facts underlying these cases are set forth in cavallaro ii and cavallaro iii and we assume familiarity with those opinions we restate and summarize certain relevant facts below 1before petitioning this court for redetermination of their gift_tax deficiencies petitioners were involved in litigation related to the examination by the internal_revenue_service irs which resulted in 284_f3d_236 1st cir affirming the denial of petitioners’ motion to quash a third-party_recordkeeper summons 2unless otherwise indicated all section references are to the internal_revenue_code u s c as amended and in effect for the relevant year and all references to rules are to the tax_court rules_of_practice and procedure the cavallaro family knight and camelot and the merger in the cavallaros incorporated knight tool co inc knight a machine shop and contract manufacturer mrs cavallaro owned of knight’s stock and mr cavallaro owned the cavallaros’ three sons ken paul and james worked in the family business at various times mr cavallaro and his son ken worked with knight engineers and employees to develop a liquid-adhesive dispensing machine prototype which came to be known as the cam a lot machine ken paul and james incorporated camelot systems inc camelot knight manufactured the cam a lot machines and camelot sold them in the cavallaros’ accountants at ernst young e y reviewed the situations of the cavallaros knight and camelot e y accountant lawrence goodman signed a letter dated date recommending the merger of the two companies he projected that in such a merger the majority of the shares possibly as high a sec_85 will go to bill and patti e y valued the merged company as being worth between dollar_figure and dollar_figure million however attorneys pincitemr goodman’s letter of date is useful it was commissioned by the cavallaros and was written by their own accountant who was knowledgeable about their affairs and had no bias against them on the contrary he came to his conclusions while pursuing their interests he wrote his letter before becoming aware of the attempt described below by the cavallaros’ attorneys at hale dorr to concoct a transfer of intangibles and before the current controversy arose in these respects it is very good evidence hale dorr later advised the cavallaros to assume incorrectly that camelot not knight owned the significant intangible assets the accountants did not agree with that view and one of them wrote mr hamel a letter concerning errors he perceived in the affidavits that were prepared by hale dorr but mr hamel responded history does not formulate itself the historian has to give it form without being discouraged by having to squeeze a few embarrassing facts into the suitcase by force as a result the accountants acquiesced and e y eventually attributed to mr and mrs cavallaro considerably less than of the stock in the merged company see cavallaro ii at on date the cavallaros and their sons merged knight and camelot in that merger mrs cavallaro received shares of the new company mr cavallaro received shares and shares each were distributed to ken paul and james thus mr and mrs cavallaro received of the shares not the the majority of the shares possibly as high a sec_85 that e y had foreseen rather it was the cavallaros’ sons who received the majority of the shares of the new company--ie in the aggregate--which allegedly represented the pre- merger value of camelot examination and notices of deficiency the irs conducted a gift_tax examination relating to the cavallaros and on date the irs issued statutory notices of deficiency to mr cavallaro and mrs cavallaro for the tax_year determining that by means of the merger each of the parents had made a taxable gift of dollar_figure to their sons resulting in gift_tax liabilities the cavallaros timely petitioned this court for redetermination of their gift_tax deficiencies valuations in cavallaro ii during trial mr and mrs cavallaro entered into evidence two reports on the issue of valuation--the e y valuation performed by timothy maio in valuing the combined companies as of date on which the post- merger share distribution had been based and the valuation prepared for trial in cavallaro ii by john murphy of atlantic management co mr maio had valued the combined company at dollar_figure to dollar_figure million and mr murphy valued the combined company at dollar_figure million both assumed contrary to our factual findings in cavallaro ii that camelot had owned the cam a lot technology and that knight had been a contractor for camelot the commissioner retained marc bello of edelstein co to determine the fair market values of knight and camelot his report assumed correctly per our findings in cavallaro ii that knight had owned the significant intangible assets mr bello adjusted for the non-arm’s-length nature of the two companies and then valued the combined entities using a discounted cashflow dcf method mr bello concluded that the total value of the merged entity was dollar_figure million ie less than the value as reckoned by mr maio and mr murphy that knight’s value was dollar_figure million ie of the total and that camelot’s value was dollar_figure million ie of the total on the basis of mr bello’s analysis the commissioner argued that the date merger of knight and camelot and the disproportionate_distribution of shares resulted in a gift to the cavallaros’ sons totaling dollar_figure million the cavallaros cross-examined mr bello challenged his methodology and alleged that his valuation was flawed for a number of reasons holding in cavallaro ii in cavallaro ii we found that mr and mrs cavallaro’s corporation knight rather than their sons’ corporation camelot owned the technology that the merger transaction was notably lacking in arm’s length character that the merger of the two companies with the issuance of of the stock of the new combined entity to the sons reflected a presumption that camelot had owned the technology that the -19 allocation of the stock was therefore not in accord with the actual relative values of the two companies and that the transaction therefore resulted in disguised gifts to the sons see cavallaro ii at in cavallaro ii we held in favor of the commissioner on the basis of the cavallaros’ failure to meet their burden_of_proof they put on no evidence as to the relative values of the two corporations under the correct assumption that knight not camelot owned the intangibles consequently we did not rule on the merits of the cavallaros’ arguments concerning the bello valuation id at citing 82_tc_299 aff’d 770_f2d_381 3d cir we held that on date mr and mrs cavallaro made gifts to their sons totaling dollar_figure million4 ie the gift_tax liability that was based on the bello valuation id at the first circuit’s opinion in cavallaro iii the cavallaros appealed cavallaro ii to the u s court_of_appeals for the first circuit alleging that this court erred in three respects not shifting the burden_of_proof to the commissioner concluding knight owned the 4our prior opinion rounded down the valuation of dollar_figure to dollar_figure million however the closer rounded value is dollar_figure million which we employ in this opinion intangibles and misstating the cavallaros’ burden_of_proof and failing to consider flaws in the bello valuation see generally cavallaro iii the court_of_appeals held that we were correct in not shifting the burden_of_proof to the commissioner see cavallaro iii f 3d pincite and affirmed our findings concerning the property ownership issue id pincite the court_of_appeals then considered the cavallaros’ argument that we had erred in our statement that they had the burden_of_proof to show the proper amount of their tax_liability id pincite cavallaro ii at the cavallaros alleged that this ‘legal error’ led to another the court refused to consider their evidence that the bello valuation was ‘fatally flawed ’ cavallaro iii f 3d pincite on this issue the court_of_appeals agreed with the cavallaros and found that we misstated the content of their burden id pincite the court_of_appeals stated w e remand so that the tax_court can evaluate the cavallaros’ arguments that the bello valuation had methodological flaws that made it arbitrary and excessive if the tax_court determines that the commissioner’s assessment was arbitrary then it must determine the proper amount of tax_liability for itself the court is free to accept in whole or in part or reject entirely the expert opinions presented by the parties on the subject the extent of any further briefing hearings or evidence is left to the tax court’s sound discretion id pincite fn ref omitted the cavallaros’ arguments regarding the bello valuation in accordance with the directive of the court_of_appeals we ordered further briefing from the parties on whether the commissioner’s valuation was arbitrary and excessive and explained that only after resolving that issue would we order proceedings as to the second issue the proper amount of tax_liability the cavallaros took this remand as an occasion not only to renew arguments that we had not previously addressed but also to renew arguments that we had previously rejected and to raise new arguments that they had not previously made before this court opinion in accordance with the directive of the court_of_appeals we evaluate the cavallaros’ arguments that the bello valuation had methodological flaws that made it arbitrary and excessive id to do so we ask first whether the dollar_figure million value that the bello report ascribed to the disguised gift is arbitrary and excessive and we find that it is on account of one error described below in part ii b that being so the directive of the court_of_appeals is that we then must determine the proper amount of tax_liability and in making that determination we are free to accept in whole or in part or reject entirely the expert opinions presented by the parties on the subject id we find that after we correct the error mentioned above the bello report establishes that the value is dollar_figure million i burden_of_proof in general the irs’s notice_of_deficiency is presumed correct and the petitioner has the burden of proving it to be wrong 290_us_111 see also rule a the court_of_appeals held that this court did not misallocate the burden_of_proof in cavallaro ii but it held that we misstated the content of that burden cavallaro iii f 3d pincite accordingly on remand the burden_of_proof remains with the cavallaros to prove that the bello valuation had methodological flaws that made it arbitrary and excessive see 293_us_507 unquestionably the burden_of_proof is on the taxpayer to show that the commissioner’s determination is invalid if the cavallaros show the commissioner’s determination to be arbitrary and excessive then we cannot sustain that determination and we will determine the correct amounts of tax see id pincite cavallaro iii f 3d pincite we therefore turn to the details of the cavallaros’ critique the cavallaros allege that the bello valuation is arbitrary for a variety of reasons in reviewing their criticisms we divide the arguments into two groups arguments raised during the trial of cavallaro ii discussed below in part ii and arguments not raised during that trial discussed below in part iii ii arguments raised during the cavallaro ii trial in their briefs on remand the cavallaros renewed and expanded upon several arguments that they advanced during the trial in cavallaro ii the renewed arguments that they raised during trial can be subdivided according to whether they are consistent with our factual findings in cavallaro ii a arguments inconsistent with the court’s findings_of_fact some of the cavallaros’ arguments on remand are implicitly or explicitly contrary to our findings_of_fact in cavallaro ii for example on remand the cavallaros argue that the bello valuation erred by not taking into consideration the confirmatory bill of sale that attested to a transfer between knight and camelot which the cavallaros contend on remand is a cloud on the title and that the bello valuation therefore erred by not discounting the value of knight because a buyer considering the acquisition of knight without camelot would have to take into account the risk that camelot might claim rights to the ip this argument is based on premises that are explicitly contrary to our factual finding that the ‘confirmatory’ bill of sale confirmed a fiction and i f an unrelated party had purchased camelot before the merger and had then sued knight to confirm its supposed acquisition of the cam a lot technology without doubt that suit would fail cavallaro ii at emphasis added the court_of_appeals explicitly affirmed this finding stating that the cavallaros advanced no argument that would warrant overturning the tax court’s finding that knight owned all of the cam a lot technology at the time of the merger cavallaro iii f 3d pincite see also id ndollar_figure the record shows that the tax_court carefully considered the gravitas of the camelot name stamp and other proprietary claims from the viewpoint of an unrelated purchaser the consideration and affirmance of our findings on this issue by the court_of_appeals forecloses all such arguments under the law_of_the_case_doctrine the law_of_the_case_doctrine ‘posits that when a court decides upon a rule_of law that decision should continue to govern the same issues in subsequent stages in the same case ’ 393_f3d_1 1st cir quoting 460_us_605 see also 157_f3d_35 1st cir the law_of_the_case_doctrine is a prudential principle that ‘precludes relitigation of the legal issues presented in successive stages of a single case once those issues have been decided’ quoting 101_f3d_155 1st cir under the mandate rule a branch of the law of the case doctrine when the reviewing court prescribes in its mandate that a court shall proceed in accordance with the opinion of the reviewing court it incorporates its opinion into its mandate 41_f3d_764 1st cir when a case is appealed and remanded the decision of the appellate court establishes the law of the case and it must be followed by the trial_court on remand 931_f2d_148 1st cir quoting 1b j moore j lucas t currier moore’s federal practice para 2d ed in cavallaro iii the court_of_appeals did not disturb this court’s factual findings in cavallaro ii and it found we erred only in one respect we correct that error in this opinion accordingly on remand we will not allow the cavallaros to relitigate the ownership of the cam a lot technology by arguing that there was a cloud on the title nor will we undertake the chore of considering their other 5the law_of_the_case_doctrine is not completely inflexible and may tolerate a ‘modicum of residual flexibility’ in exceptional circumstances 988_f2d_247 1st cir quoting 931_f2d_148 1st cir however the cavallaros who would be the proponents of reopening these already decided matters do not argue any of the exceptions for doing so and even if they did none of the exceptions applies to this case see bell f 2d pincite rivera-martinez f 2d pincite 6if the cavallaros are arguing not that camelot owned the intangibles but that prospective buyers of knight might have supposed that camelot owned them continued similarly flawed arguments that are contrary to our undisturbed post-trial legal conclusions and undisturbed factual findings b arguments raised at trial that are not inconsistent with the findings_of_fact some of the arguments that the cavallaros advance on remand constitute arguments and variations of arguments that they raised at trial and that do not contradict our explicit findings we summarize those arguments here and find that only one discussed below in part ii b has merit mr bello’s supposed bias the cavallaros allege that mr bello impermissibly followed the commis- sioner’s instructions and that this bias caused him to fail to interview the principals of knight and camelot in his process of valuing them and caused him to fail to do a site visit the cavallaros suggest that these failures caused mr bello to misunderstand the nature of knight and camelot’s businesses which caused him to overvalue knight and undervalue camelot the cavallaros say that mr continued and that this supposition would have diminished knight’s fair_market_value then we reject that argument as well such a diminution would have been possible only if the cavallaros had publicized the fiction of camelot’s ownership of the intangibles there is no evidence that they did publicize that fiction and we do not think that a donor should be able to reduce his gift_tax liability by arguing the hypothetical possibility that the value of his gift was lower because he could have slandered his own title to the donated assets bello acted like a member of respondent’s trial team not an expert useful to this court in making technical determinations they argue that his bias is further shown by errors in his report we do not agree the determination of whether expert testimony is helpful to the trier of fact is a matter within our sound discretion see 92_tc_101 it is true that an expert is not helpful to the court and loses credibility when giving testimony tainted by overzealous advocacy transupport inc v commissioner tcmemo_2016_216 at collecting cases aff’d 882_f3d_274 1st cir an expert who is merely an advocate of a party’s position does not assist the trier of fact in understanding the evidence or in determining a fact in issue id at citing 118_tc_181 and 105_tc_16 aff’d 98_f3d_194 5th cir but mr bello’s opinion was not tainted by these flaws and we found his opinion helpful with respect to mr bello’s decisions not to not interview the cavallaros7 and not to visit knight and camelot he testified credibly that he had enough 7similarly mr maio did not rely on interviews with the cavallaros--but he still testified that his report was reliable using information that he received from financial statements and marketing materials and from meeting with management information to understand the companies so it was not necessary for him to interview the owners of the business nor to make a site visit many years after the merger at issue we conclude that any errors in his report were the result of mistake and not bias we are satisfied that mr bello considered the objective and relevant facts and we conclude that his valuation was not tainted by overzealous advocacy mr bello’s value for the two combined companies ie dollar_figure million was significantly lower than the corresponding values put forth in both of the valuations that the cavallaros relied upon ie dollar_figure-75 million and dollar_figure million and the proportion of that value that mr bello allocated to knight ie was well within and was not at the top of the range of values that the cavallaros’ accountant postulated in ie to see cavallaro ii at his valuation prompted the commissioner to make a substantial partial concession before trial ie his valuation caused the commissioner to change his position in 8in determining whether a site visit and interviews are necessary a determining factor is the degree to which the analyst was able to gather and interpret written material shannon p pratt alina v niculita valuing a business the analysis and appraisal of closely held companies 5th ed the need for the valuation analyst to visit the company facilities and have personal contact with the company personnel and other related people varies greatly from one valuation to another the extent of necessary fieldwork depends on many things id in this instance mr bello did not err in his decision more than a decade after the merger not to visit the companies’ facilities and have personal contact with their personnel and that decision was not indicative of any bias the cavallaros’ favor id we do not find any merit in the cavallaros’ arguments to the effect that mr bello was biased the profit reallocation calculation on remand the cavallaros renew their criticisms of the profit reallocation calculation that mr bello performed before valuing the two companies they argue that the profit reallocation was generally unnecessary and they also criticize various aspects of it ie his reasons for performing the reallocation the reallocation calculation’s methodology the industry classifications and the inputs that he used such as the robert morris associates rma data discussed below the cavallaros’ general argument that the profit reallocation was unnecessary is contrary to our finding that knight received less income than it should have as the manufacturer of the machines while camelot received more than it should have as the mere seller id at and to our finding that the allocation of stock in the merger was not done at arm’s length id at mr bello’s profit reallocation corrected for the distortions that we found according to an authority cited in both parties’ briefs such adjustments to the financial statements require both analytical judgment and an understanding of accounting principles and an analyst should be guided by common sense experience and understanding of the compan ies in determining what adjustments should be made to present the statements in the manner most appropriate for valuation purposes shannon p pratt alina v niculita valuing a business the analysis and appraisal of closely held companie sec_150 5th ed mr bello’s profit reallocation adjustment reflected such judgment and understanding--the correct view as adopted by this court that knight and camelot were not dealing with each other at arm’s length that knight was effectively subsidizing camelot’s operations and that knight rather than camelot owned the cam a lot technology we conclude not only that this part of the valuation was not arbitrary but also in light of our factual findings in cavallaro ii that this reallocation or another similar type of profit normalization between the two companies was entirely necessary to yield an accurate valuation of the two companies see cavallaro ii at as to the details of mr bello’s profit reallocation adjustment we are not persuaded by the cavallaros’ critique mr bello sufficiently described the logic and reasoning underlying the steps he performed in the profit reallocation his selection of the industry classification for the companies was well reasoned and it was based in part on the industries that the cavallaros had self-reported see id at his decision to use the rma data--a composite source of privately owned company data--is supported by the treatise cited by both parties which describes the rma data as the most popular source of composite company data including privately owned company data pratt niculita supra pincite thus we conclude that the individual steps undertaken by mr bello as part of the profit reallocation the selection of the comparable industries and the inputs he used in performing the profit reallocation were not arbitrary except for the calculation discussed below in part ii a the discounted cashflow calculation after performing the profit reallocation between knight and camelot mr bello then valued camelot and knight using the dcf method the cavallaros argue that even if the profit reallocation adjustment was justified and even if there were no errors in the profit reallocation mr bello’s use of the dcf method was arbitrary as with their arguments concerning the profit reallocation the cavallaros advance criticisms concerning mr bello’s use of the dcf method generally and also advance specific criticisms of the inputs underlying the dcf calculation eg the growth rate the risk premium and the discount rate with respect to their general arguments about the use of the dcf method to value knight and camelot--two closely held companies--this argument is not convincing because this court has used this methodology to value similar property see eg estate of magnin v commissioner tcmemo_2001_ 81_tcm_1126 supplementing tcmemo_1996_25 rev’d and remanded on other grounds 184_f3d_1074 9th cir mr bello explained why he considered and rejected alternative methodologies--the asset accumulation method going concern the market approach the guideline publicly traded company method the guideline transaction_method the prior sales_method and the dividend payout method--and in doing so he was appropriately guided by and considered a number of factors set forth in revrul_59_60 1959_1_cb_237 mr bello explained convincingly why the dcf methodology that he ultimately selected to determine knight’s and camelot’s values was the best valuation method for this case with respect to the cavallaros’ arguments concerning the details of mr bello’s inputs for his dcf analysis such as the risk premiums working_capital depreciation capital expenditures and growth rates we find that these arguments are also unpersuasive keeping in mind the fact that a determination of fair_market_value being a question of fact will depend upon the circumstances in each case and the fact that valuation is not an exact science revrul_59_60 sec_3 c b pincite we think that mr bello adequately explained his rationale behind his selection and use of inputs in his dcf model his explanations demonstrate that he used the elements of common sense informed judgment and reasonableness to value knight and camelot id see sec_25_2512-2 f gift_tax regs in summary the cavallaros’ criticisms of and arguments concerning the bello valuation generally lack merit mr bello’s valuation was not arbitrary and excessive except in the one respect to which we now turn the 90th percentile profit margin calculation when mr bello performed the profit reallocation to normalize the profits between knight and camelot he calculated the returns available to camelot based on the expected return from the rma data and added a premium to reflect the strategy of premium pricing and higher profitability totaling as of the valuation_date which would put camelot in the top for all distributors the result of this profit allocation calculation is that both camelot and knight were in the top 90th percentile with regards to profitability within their respective industries on remand however the cavallaros pointed out an error in mr bello’s attempt to calculate a profit margin that would place each company in the 90th 9the bello report purported to state this premium a sec_3 but that was a typographical error and the actual intended premium wa sec_3_4 thus the total for the return that he used in his calculation was percentile of its industry the cavallaros demonstrated and the commissioner acknowledged that t he rma data on which he purports to rely reflect that a profit margin of would place camelot in the 3rd percentile not the 90th the cavallaros and the commissioner subsequently corresponded about how mr bello had arrived at the value and it became clear that mr bello had attempted to extrapolate the 90th percentile through a method that was not statistically reliable mr bello apparently believed that the underlying data was unavailable so in his attempt to arrive at the 90th percentile he employed a method that was not statistically correct he knew only the mean profit margin from the rma data he assumed that the mean profit margin would not be that far off from the median or 50th percentile so he inferred that the theoretical 100th percentile would be and that the 90th percentile would be making the figure that he employed in the profit reallocation calculation greater than his inferred 90th percentile the cavallaros characterize this as mr bello’s deceptive and erroneous profit allocation adjustment and argue that the court should disregard mr bello’s expert report and testimonydollar_figure despite this error the commissioner defends 10we agree that the allocation was erroneous but we do not at all conclude that it was deceptive we reject the cavallaros’ contention that this error rendered continued mr bello’s profit margin on the grounds that he had intended only to make camelot a top performer not specifically in the 90th percentile and that even the 3rd percentile used in mr bello’s analysis which allocated of the overall value to camelot was generous but this defense falls flat at trial and in his report mr bello was very explicit about his intent to place camelot in the 90th percentile and even on remand the commissioner initially reiterated mr bello’s intention to place camelot in the 90th percentiledollar_figure but we now know and the commissioner admits that his method did not do so using a profit margin in the 3rd percentile versus the 90th percentile makes a substantial difference in the valuation and therefore a substantial difference in the value of the disguised gift using the correct percentage for the actual 90th percentile of net_income before tax--9 rather than the mr bello used--results in camelot’s having a value of dollar_figure million or of the total value of the combined entities rather than the dollar_figure million value that continued his entire valuation arbitrary and excessive or otherwise unreliable 11the commissioner’s brief on remand insisted the selection of the premium was not ‘randomly chosen’ as petitioners claim rather as mr bello explains in his report it was explicitly chosen to put camelot in the 90th percentile of its wholesaler category peers in terms of profitability giving it a net profit of emphasis added represented of the combined entities’ valuation as mr bello had computed and although the commissioner continues to insist that correction of this error is not necessary or appropriate he admits that if one does correct for this error the correction reduces the value of the disguised gift by dollar_figure milliondollar_figure we find that this one error in this subcalculation was arbitrary and we conclude that it did result in an excessive gift_tax determination which must be corrected iii arguments made on remand that were not raised at trial on remand the cavallaros advance a number of arguments that they did not make during trial in cavallaro ii we reject these arguments both a as untimely and b on their merits a the untimeliness of the new arguments on remand on appeal the cavallaros attempted to advance new arguments that they had not made before this court the court_of_appeals refused to consider those 12the parties agree that the substitution of the correct 90th percentile value for the incorrect value while simultaneously holding all other aspects of mr bello’s valuation constant results in a decrease in the gift’s value by dollar_figure in this and subsequent discussions we do not correct for the arithmetical discrepancies that result from rounding argumentsdollar_figure we see in the same light the cavallaros’ attempt now on remand to assail the bello valuation by fact-intensive arguments they did not raise at trial and we conclude that they waived those arguments the court_of_appeals for the first circuit has explained that whether a party has waived an argument by its failure to raise that argument during an earlier proceeding depends on whether the party had sufficient incentive to raise the issue 171_f3d_24 1st cir holding that in the criminal context a defendant may not raise a new argument on remand for resentencing if he or she had reason to raise it initially citing united_states v 13in particular the cavallaros attempted to contend on appeal that the tax_court should have ruled that camelot owned two crucial property rights at the time of the merger the trade secrets embodied in camelot’s mechanical drawings and the copyrighted cam a lot operating software cavallaro iii f 3d pincite but in the first circuit the law is crystalline a litigant’s failure to explicitly raise an issue before the district_court forecloses that party from raising the issue for the first time on appeal 97_f3d_1504 1st cir quoting bos beer co ltd p’ship v slesar bros brewing co 9_f3d_175 1st cir the court_of_appeals observed that at trial in cavallaro ii the tax_court suggested that assessing potentially discrete proprietary components of cam a lot might be a better approach and invited the parties to consider such an approach only insofar as it was helpful to framing the case s and clearly warned that such an approach might not ‘survive the expert testimony ’ cavallaro iii f 3d pincite but the cavallaros ignored our invitation and continued to press their views--only to later complain on appeal that the tax_court erroneously treated cam alot as a ‘monolithic property interest ’ rather than seeing it for its discrete proprietary components id pincite de la cruz-paulino 61_f3d_986 n 1st cir noting in the context of fed r crim p that government violations of rule d should excuse a defendant’s failure to move to suppress evidence prior to trial since defendants have no incentive to move to suppress evidence that the government will not be introducing in ticchiarelli f 3d pincite the court_of_appeals explained that t his approach requires a fact-intensive case-by-case analysis so we examine the facts of the instant case before and during trial in cavallaro ii the cavallaros had every reason and every opportunity to thoroughly analyze and criticize the bello valuation even though the commissioner’s case was based on the bello valuation the cavallaros did not advance several of the criticisms that they now allege on remand rather during their cross-examination of mr bello the cavallaros chose to focus almost exclusively on criticizing the foundational premise of the bello valuation that knight owned the intangible assets that is the cavallaros put all their chips on that factual issue but on that issue we found in favor of the commissioner see cavallaro iii f 3d pincite cavallaro ii at knight did own the intangible assets id now on remand the cavallaros are attempting to avoid the consequence of their litigation strategy by advancing new criticisms and arguments whether the cavallaros omitted certain arguments because they overlooked them or whether instead such omissions were the result of deliberate choices the outcome is the same the cavallaros had every opportunity and every incentive to advance all possible criticisms of the bello valuation during the trial in cavallaro ii we therefore treat the cavallaros as having waived all arguments that they advance now for the first time on remand however the outcome is the same--ie we do not sustain these arguments-- even if we consider them on their merits which we now do b the lack of merit of the new arguments on remand discounts the most significant of these new arguments that the cavallaros direct against the bello report are its failure to make three discounts ie-- failing to discount the value of knight because of the risk of losing its key man mr cavallaro14 ie failing to apply a key man discount valuing knight and camelot without applying a discount for lack of control and 14in cavallaro ii the cavallaros argued to the contrary in their post-trial opening brief in cavallaro ii they argued that knight did not have a key leader comparable to kenneth cavallaro and in their reply brief they argued that kenneth not william cavallaro was the key man in the success of the dispensing machines valuing knight and camelot without applying a discount for lack of marketability our caselaw does show that these three discounts are properly used in some instances but the cavallaros’ current argument fails for complete lack of evidence that those discounts would be necessary or even appropriate in this particular casedollar_figure on the contrary the only possible inference to be drawn from the record in this case is that those discounts would not be appropriate here because neither of the cavallaros’ own appraisers mr maio and mr murphy made a key man discount or discounts for lack of control or lack of marketability the cavallaros represented that their appraisers’ valuations were accurate and that they used legally prescribed and widely accepted methodology yet those valuations made the same omissions for which the cavallaros now criticize the bello report no expert in this case used those discounts and no expert testimony criticized the absence of those discounts consequently one can hardly say on this record that the omission of these discounts from the bello valuation was an error 15there are other discounts that appraisers sometimes apply--eg discounts for illiquidity trapped-in capital_gains taxes portfolio nonhomogeneous assets contingent liabilities voting versus non-voting stock and blockages see generally pratt niculita supra pincite--but we would not assume without evidence that the absence of any of them would necessarily invalidate a valuation the cavallaros’ general argument that prompted the court_of_appeals to remand this case for further consideration was that the tax_court refused to consider their evidence that the bello valuation was ‘fatally flawed ’ cavallaro iii f 3d pincite emphasis added of course the court_of_appeals did not insist that on remand the tax_court should sustain arguments about discounts for which there is no evidence the court_of_appeals did order that on remand we may take new evidence including a new expert valuation id pincite emphasis added but it stated that t he extent of any further briefing hearings or evidence is left to the tax court’s sound discretion id we will exercise that discretion not to conduct a new trial as we stated in our order directing proceedings on remand-- long before the time of the trial of this case petitioners had clear notice of the factual and valuation issues at stake including whether knight owned the technology and what the values of the companies were if it did by receipt of mr bello’s report six16 months before trial and the taking of his deposition one month before trial petitioners had every opportunity to develop their contention that mr bello’s conclusions were arbitrary and excessive at trial petitioners had every opportunity to put on evidence on all the valuation issues and on all the defects in mr bello’s 16our order incorrectly stated that the cavallaros received the bello report three months before trial but in fact they received it on date and the first day of trial in cavallaro ii was more than six months later on date conclusions this court’s legal error that the court_of_appeals identified the tax_court did not misallocate the burden_of_proof at trial but misstated the content of that burden ct app slip op pincite occurred after trial in the tax court’s opinion not in any ruling before or during trial that could have limited petitioners’ ability to put on evidence anything omitted at trial from petitioners’ critique of mr bello was the result of their own choices we therefore look to the evidence admitted at the trial already conducted to determine whether and to what extent the bello valuation erred by not making the discounts for key man lack of control or lack of marketability and we find that there is no evidence of any error in this regard transfer_pricing allocation another new argument on remand that the cavallaros direct against the bello report is that it reallocated profits between knight and camelot in a manner that was inconsistent with transfer_pricing regulations see sec_1 c h d income_tax regsdollar_figure but as with the discounts discussed above in part iii b neither of the cavallaros’ own appraisers mr maio and mr murphy made adjustments pursuant to the transfer_pricing regulations 17the cavallaros argue if a taxpayer presented the bello report as evidence to support its transfer_pricing the taxpayer would face penalties for improper transfer_pricing under sec_1_6662-6 mr maio made no adjustment at all to the allocation of profits between knight and camelot--a serious flaw already discussed in cavallaro ii at mr murphy’s valuation attempted a profit reallocation between the companies by postulating a royalty that camelot would owe to knight but in so doing he made no showing of compliance with the selection-of-pricing-method principles of sec_482 which the cavallaros belatedly allege is a standard that should be applied to valuations in this case in fact mr murphy’s valuation violated that standard since he argued that no adjustment was necessary but then performed such an adjustment anyway this approach contradicts the requirement that a taxpayer evaluate the potential applicability of specified methods in a manner consistent with the principles of the best_method_rule and reasonably conclude that the method employed is the most reliable see sec_1_6662-6 ii b and c income_tax regs sec_482 is an income_tax provision it gives the irs discretion to allocate income and deductions among taxpayers that are owned or controlled by the same interests for purposes of preventing the evasion of taxes or to clearly reflect income broadly speaking t he purpose of sec_482 is to prevent the artificial shifting of the net incomes of controlled taxpayers by placing controlled taxpayers on a parity with uncontrolled unrelated taxpayers 96_tc_226 sec_482 is expressly applicable when the issue in dispute is the income_tax of the subject companies not the gift_tax of their shareholders this generality does not mean that principles and authorities under sec_482 may never be considered in analogous contexts see 67_tc_1060 alluded to sec_482 principles in a gift_tax case involving an interest-free_loan aff’d 585_f2d_234 7th cir but neither is sec_482 the governing authority every time a gift_tax valuation requires allocating profits between two companies--and the cavallaros acknowledge that there is no legal requirement that one purporting to value a company must always apply transfer_pricing principles consequently we disagree with the cavallaros’ argument that bello must identify specific transactions that were conducted off-market and analyze and adjust them under sec_1_482-1 income_tax regs however even if we were to review mr bello’s adjustment under the sec_482 standard we would hold that it satisfies that standard in reviewing the reasonableness of the commissioner’s allocation under sec_482 we focus on the reasonableness of the result not the details of the methodology employed 92_tc_525 citing 372_f2d_990 ct_cl aff’d 933_f2d_1084 2d cir for the reasons set forth in this opinion and especially in the comparison below we find that mr bello’s result was reasonable by any standard iv determining the proper amounts of tax_liabilities as is noted above we explained to the parties after the court_of_appeals issued its remand that we would first determine whether the bello valuation was arbitrary and excessive and that thereafter we would order proceedings as to the second issue if appropriate --ie the issue of the correct amounts of the liabilities our proceedings to date have identified the sole error in the bello report ie the 90th percentile profit margin calculation and the parties agree on the effect of that error ie that the profit margin figure places camelot in the 3rd rather than the 90th percentile and they agree on the effect that the error had on the amount of the disguised gifts ie that using the correct 90th percentile profit margin of would in mr bello’s calculation reduce the gifts’ total value by dollar_figure we are therefore able to say now that further proceedings are not necessary because of that error the commissioner’s valuation was arbitrary and excessive under the remand we therefore may not let that valuation stand but must determine the proper amounts of the tax_liabilities see cavallaro iii f 3d pincite ndollar_figure citing 767_f3d_443 5th cir aff’g in part rev’g in part 140_tc_86 445_f2d_455 1st cir aff’g tcmemo_1966_29 and moss v commissioner tcmemo_1969_213 in making this determination we are free to accept in whole or in part or reject entirely the expert opinions presented by the parties on the subject see cavallaro iii f 3d pincite citing 304_us_282 and 538_f2d_927 2d cir aff’g t c memo this one error does not make us unable to use mr bello’s valuation and it does not require a new trial or necessitate receiving additional evidence rather we accept in part the expert opinion presented by the commissioner on the subject cavallaro iii f 3d pincite on the basis of the trial record the cavallaros’ identification of the error and proposal of a correction and the commissioner’s acceptance of the cavallaros’ calculation we are able to correct for this error and determine the proper amount of the cavallaros’ gift the parties agree that if mr bello had used the correct 90th percentile figure rather than the incorrect value the value of the disguised gifts would be reduced from approximately dollar_figure million to dollar_figure million a difference of about dollar_figure million we conclude that the dollar_figure million value is the correct value of the disguised gifts made by the cavallaros to their sons as a check on the reliability of the bello report as thus corrected we make the following simple comparison of the bello valuation to the valuations relied on by the cavallaros first any such valuation must begin with the value of the combined pre- merger companies and a higher value for the combined companies is disadvantageous to the cavallaros nonetheless mr bello’s combined value dollar_figure million is lower than the combined value as reckoned by mr maio in dollar_figure to dollar_figure million and by mr murphy in this litigation dollar_figure million see cavallaro ii at in comparison to the cavallaros’ valuations mr bello’s dollar_figure million valuation is not at all excessive but is more favorable to the cavallaros second the valuation must determine what portion of that combined value is attributable to knight mr bello’s conclusion that knight accounts for of the combined value is easily within the range that the cavallaros’ own accountant mr goodman from e y estimated in before the cavallaros’ lawyers postulated a fictitious transfer of the intangibles mr goodman said that in a merger the majority of the shares possibly as high a sec_85 will go to the owners of knight mr and mrs cavallaro mr bello’ sec_65 represents a fairly conservative valuation within mr goodman’s range of a majority ie greater than to possibly as high a sec_85 third numbers derived from the cavallaros’ personnel suggest a gift amount not too far off mr bello’s where a range of possible values is given we take for this purpose the value within that range that is most favorable to the cavallaros as follows first to value the combined companies we use the lower combined value dollar_figure million of mr maio’s range dollar_figure to dollar_figure million next for the proportion attributable to knight we use the lowest number--51 --from mr goodman’s range majority to since the owners of knight received not but only of that value in stock from the merger we determine that the cavallaros forfeited in favor of their son sec_32 ie minus of that combined value to which they were entitled we therefore conclude under this alternative approach that they made disguised gifts totaling of the dollar_figure million combined company or dollar_figure milliondollar_figure this amount is reasonably close to the dollar_figure amount of the disguised gifts as calculated after correcting 18thus if we were persuaded that the bello report was irreparably flawed we are not then we could well find on the basis of other evidence in the existing trial record ie mr maio and mr goodman’s valuations that the total value of the disguised gift was at least dollar_figure million mr bello’s computation for the one error that rendered its conclusion arbitrary and excessive as we explained above in part ii b the corrected dollar_figure million value of the disguised gift that is yielded by mr bello’s methodology is less than higher than the dollar_figure million amount suggested by our rough-and-ready use of the numbers derived from the cavallaros’ own personnel we think this further validates our conclusion conclusion we have considered all of the cavallaros’ criticisms of the bello valuation and except for their objection to mr bello’s flawed 90th percentile profit calculation we find that they are without merit for the reasons set forth above and argued by the commissioner we find now that aside from the one previously discussed exception which rendered the commissioner’s valuation arbitrary and excessive mr bello’s inputs and methodology were reasonable and we conclude that his valuation reasonably determined knight and camelot’s total combined fair_market_value after correcting for the one error in mr bello’s allocation of that total value between knight and camelot we conclude that mr and mrs cavallaro made gifts totaling dollar_figure million on date so that mr and mrs cavallaro’s separate gift_tax liabilities can be recomputed decisions will be entered under rule
